Exhibit 10.30 DENNY’S CORPORATE INCENTIVE PLAN TABLE OF CONTENTS ARTICLE 1ESTABLISHMENT OF PLAN 1 1.1 Background 1 1.2 Purpose 1 1.3 Effective Date 1 ARTICLE 2DEFINITIONS 2 2.1 Definitions 2 ARTICLE 3ADMINISTRATION 3 3.1 Committee 3 3.2 Authority of Committee 3 3.3 Decisions Binding 4 ARTICLE 4ELIGIBILITY 4 4.1 Designation of Participants 4 4.2 Partial Year Participation 4 4.3 Demotions 4 ARTICLE 5OPERATION OF THE PLAN 4 5.1 Plan Structure 4 5.2 Establishment of Target Bonuses 5 5.3 Company Performance Objectives 5 5.4 Individual Performance Objectives 5 5.5 Threshold Performance Goal and Individual Award Limits 6 5.6 Payout Form and Timing 6 5.7 Terminations of Employment 6 5.8 Change in Control 6 ARTICLE 6AMENDMENT, MODIFICATION AND TERMINATION 7 6.1 Amendment, Modification and Termination 7 6.2 Termination After or During Plan Year 7 ARTICLE 7GENERAL PROVISIONS 7 7.1 No Right to Participate 7 7.2 No Right to Employment 7 7.3 Withholding 7 7.4 Funding 7 7.5 Expenses 8 7.6 Titles and Headings 8 7.7 Gender and Number 8 7.8 Governing Law 8 7.9 2008 Omnibus Plan Controls 8 DENNY’S CORPORATE INCENTIVE PLAN ARTICLE 1 ESTABLISHMENT OF PLAN 1.1BACKGROUND.This
